Exhibit 10.12
 
AMENDMENT, CONSENT AND WAIVER


This AMENDMENT, CONSENT AND WAIVER (this “Amendment, Consent and Waiver”) is
dated as of March 31, 2008, by and between MDWERKS, INC., a Delaware corporation
(the “Company”), and GOTTBETTER CAPITAL MASTER, LTD. (IN LIQUIDATION), a Cayman
Islands company (the “Consenting Holder”).


WITNESSETH


WHEREAS, pursuant to a Securities Purchase Agreement, dated as of October 19,
2006 (as amended, the “Securities Purchase Agreement”), the Consenting Holder
purchased (i) Senior Secured Convertible Notes in the aggregate principal amount
of $5,000,000 (as amended and restated, the “Notes”), (ii) warrants to purchase
an aggregate of 375,000 shares of the Company’s common stock, $.001 par value
per share (the “Common Stock”), initially at an exercise price of $2.25 per
share subject to adjustment (the “Series D Warrants”), and (iii) warrants to
purchase an aggregate of 375,000 shares of Common Stock initially at an exercise
price of $3.25 per share subject to adjustment (the “Series E Warrants”);


WHEREAS, defined terms used herein but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Securities Purchase
Agreement;


WHEREAS, Section 4(k) of the Securities Purchase Agreement prohibits the Company
from issuing or selling rights, warrants or options to subscribe for or purchase
Common Stock at a price less than the then applicable Conversion Price or
Exercise Price;


WHEREAS, Section 4(o) of the Securities Purchase Agreement grants the Consenting
Holder the right of first refusal to purchase additional securities upon a
Subsequent Placement;


WHEREAS, Section 4(s) of the Securities Purchase Agreement requires that the
Company obtain the Consenting Holder’s prior written consent to, among other
things, the issuance of certain equity securities of the Company;


WHEREAS, Section 7 of the Notes provides for adjustment of the Conversion Price
(as defined in the Notes) upon certain issuances of Common Stock, Options or
Convertible Securities at a price less than the Applicable Price;


WHEREAS, Section 15(c) of the Notes contains a negative covenant regarding the
existence of Liens (as defined in the Notes);


WHEREAS, Section 15(e) of the Notes contains a negative covenant regarding the
issuance or sale of certain equity securities of the Company;


WHEREAS, Section 28(o) of the Notes sets forth the definition of the term
“Excluded Securities”;
 

--------------------------------------------------------------------------------


 
WHEREAS, Section 2(a) of the Warrants provides for adjustment of the exercise
price and number of Warrant Shares (as defined in the Warrants) upon certain
issuances of Common Stock, Options or Convertible Securities at a price less
than the Applicable Price;


WHEREAS, in distinct transactions on September 28, 2007, and January 18, 2008,
the Company, with the consent of the Consenting Holder, sold and issued to Vicis
Capital Master Fund (“Vicis”) the following securities in the aggregate
(collectively, the “Bridge Securities”; such sale and issuance, the “Bridge
Issuance”): (i) 250 shares (the “Bridge Preferred Shares”) of the Company’s
Series B Convertible Preferred Stock, par value $.001 per share (the “Series B
Preferred Stock”); (ii) warrants to purchase an aggregate of 1,875,000 shares of
Common Stock initially at an exercise price of $2.25 per share (the “Bridge
$2.25 Warrants”); and (c) warrants to purchase an aggregate of 1,250,000 shares
of Common Stock initially at an exercise price of $2.50 per share (the “Bridge
$2.50 Warrants”, and together with the Bridge $2.25 Warrants, the “Bridge
Warrants”);


WHEREAS, on September 28, 2007, with the consent of the Consenting Holder, the
Company and Vicis entered into that certain Registration Rights Agreement (as
heretofore amended, the “Registration Rights Agreement”), which was amended on
January 18, 2008, with the consent of the Consenting Holder;


WHEREAS, in consideration for the Consenting Holder’s agreement to that certain
Amendment, Consent and Waiver, dated as of September 28, 2007, regarding, among
other things, the Bridge Issuance, the Company issued to the Consenting Holder a
Series D Warrant to purchase 500,000 shares of Common Stock;


WHEREAS, on the date hereof, the Company proposes to sell and issue to Vicis the
following securities (collectively, the “March 2008 Securities”; such sale and
issuance, the “March 2008 Issuance”; and the Securities Purchase Agreement
pursuant to which the March 2008 Securities are being purchased, the “March
Securities Purchase Agreement”): (i) 750 shares (the “March 2008 Preferred
Shares”) of Series B Preferred Stock; and (ii) warrants to purchase an aggregate
of 53,333,334 shares of Common Stock initially at an exercise price of $0.75 per
share (the “March 2008 Warrants”), which exercise price is less than the now
applicable Conversion Price or Exercise Price;


WHEREAS, on the date hereof, in connection with the March 2008 Issuance, the
Bridge Warrants will be surrender to the Company for cancellation (the “Bridge
Warrant Cancellation”);


WHEREAS, on the date hereof, the Company proposes to amend and restate its
Certificate of Designations to, among other things, reduce the conversion price
of the Series B Preferred Stock to $0.75 per share (the “Series B Conversion
Price Reduction”);


WHEREAS, the Consenting Holder desires to consent to (i) the March 2008
Issuance, (ii) the Bridge Warrant Cancellation and (iii) the Series B Conversion
Price Reduction;
 
2

--------------------------------------------------------------------------------


 
WHEREAS, the Consenting Holder desires to waive (i) any rights to purchase any
of the March 2008 Securities or other securities as part of or in connection
with the March 2008 Issuance, (ii) any anti-dilution adjustments arising from
the March Issuance and to which the Consenting Holder may be entitled under the
Notes, the Series D Warrants, the Series E Warrants or otherwise, and (iii) any
potential breach of any representations, warranties, covenants or agreements
that restrict the Company’s ability to issue and sell additional securities or
that preclude the existence of any Liens in favor of Vicis, to the extent such
breach results, in whole or in part, from the March 2008 Issuance;


WHEREAS, the Company has requested that the definition of “Excluded Securities”
set forth in the Notes be clarified;


WHEREAS, the Company and Vicis desire to further amend the Rights Agreement to
encompass any Common Stock issuable upon the conversion of all or any part of
the March 2008 Preferred Shares or upon the exercise of all or any portion of
the March 2008 Warrants;


WHEREAS, the Consenting Holder desires to consent to such further amendment of
the Registration Rights Agreement;


WHEREAS, the Company desires to issue to David Goldner options or warrants to
purchase an aggregate of 75,000 shares of Common Stock, initially at an exercise
price of $0.67 per share, which options or warrants are to be issued outside of
a Company Approved Stock Plan (as defined in the Notes) in substitution for
options previously granted to David Goldner to purchase an aggregate of 75,000
shares of Common Stock, initially at an exercise price of $0.67 per share, (such
new options or warrants, the “Goldner Options”, and such issuance, the “Goldner
Issuance”);
 
WHEREAS, the Consenting Holder desires to consent to the Goldner Issuance and to
waive (i) any rights to purchase any of the Goldner Options as part of or in
connection with the Goldner Issuance, (ii) any anti-dilution adjustments arising
from the Goldner Issuance and to which the Consenting Holder may be entitled
under the Notes, the Series D Warrants, the Series E Warrants or otherwise and
(iii) any potential breach of any representations, warranties, covenants or
agreements that restrict the Company’s ability to issue and sell additional
securities, to the extent such breach results from the Goldner Issuance;
 
WHEREAS, the Company desires to issue to Medical Solutions Management Inc., a
Nevada corporation (“MSMI”), 2,000,000 shares of Common Stock in consideration
of the Company’s recent acquisition from MSMI of that certain Management
Agreement, dated April 30, 2007, between OrthoSupply Management, Inc. and
Deutsche Medical Services, Inc. (such shares, the “MSMI Shares”, and such
issuance, the “MSMI Issuance”);
 
WHEREAS, the Consenting Holder desires to consent to the MSMI Issuance and to
waive (i) any rights to purchase any of the MSMI Shares as part of or in
connection with the MSMI Issuance, (ii) any anti-dilution adjustments arising
from the MSMI Issuance and to which the Consenting Holder may be entitled under
the Notes, the Series D Warrants, the Series E Warrants or otherwise and (iii)
any potential breach of any representations, warranties, covenants or agreements
that restrict the Company’s ability to issue and sell additional securities, to
the extent such breach results from the MSMI Issuance;
 
3

--------------------------------------------------------------------------------


 
WHEREAS, Vicis and the Company anticipate that Vicis will provide to the Company
(and/or one or more of the Company’s Subsidiaries) additional financing of up to
$5,000,000 secured by assets of the applicable entities (the “Proposed
Financing”);
 
WHEREAS, the Consenting Holder desires to consent to the Proposed Financing and
to waive (i) any rights to purchase any securities that may be issued and
sold by the Company as part of or in connection with the Proposed Financing,
(ii) any anti-dilution adjustments arising from the Proposed Financing and to
which the Consenting Holder may be entitled under the Notes, the Series D
Warrants, the Series E Warrants or otherwise and (iii) any potential breach of
any representations, warranties, covenants or agreements that restrict the
Company’s ability to issue and sell additional securities or that preclude the
existence of any Liens in favor of Vicis, to the extent such breach results, in
whole or in part, from the Proposed Financing; and


WHEREAS, in consideration for the Consenting Holder’s agreement to this
Amendment, Consent and Waiver, the Company has agreed to issue to the Consenting
Holder a warrant to purchase an aggregate of 1,000,000 shares of Common Stock
initially at an exercise price of $0.75 per share. 


NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and of the mutual benefits to be gained by the performance thereof, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledge, the parties hereto hereby agree as follows:


1. The Consenting Holder hereby consents to the March 2008 Issuance and
the Bridge Warrant Cancellation and, irrevocably and for an unlimited duration,
hereby waives (i) its right to purchase additional securities of the Company
upon the March 2008 Issuance; (ii) any potential breach of covenants,
representations, warranties or agreements, that restrict the Company’s ability
to issue and sell additional securities, to the extent such breach results from
the March 2008 Issuance; (iii) any potential breach of representations,
warranties, covenants or agreements that preclude the existence of any Liens in
favor of other Persons, to the extent such breach results , in whole or in part,
from the Liens in favor of Vicis in connection with the March 2008 Issuance;
(iv) any adjustments to the Exercise Price or number of shares to which the
Consenting Holder is entitled upon exercise of the Series D Warrants and the
Series E Warrants to the extent such adjustment otherwise would result from the
March 2008 Issuance (including the exercise of the March 2008 Warrants and the
conversion of the March 2008 Preferred Shares); and (v) any adjustments to the
Conversion Price or number of shares to which the Consenting Holder is entitled
upon conversion of the Notes to the extent such adjustment otherwise would
result from the March 2008 Issuance.
 
4

--------------------------------------------------------------------------------


 
2. Section 4(o)(iii)(1) of the Securities Purchase Agreement is hereby deleted
and replaced in its entirety with the following:


“(1) The Company shall deliver to each Buyer who still holds Notes a written
notice (the “Offer Notice”) of any proposed or intended issuance or sale or
exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which such Offered Securities are to be issued, sold or exchanged, and the
number or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the persons or entities (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with such Buyers on a pro rata, pari passu basis
with Vicis Capital Master Fund (“Vicis”) (based upon Vicis’s and Buyer’s
aggregate initial and subsequent subscription amounts of $10,000,000 and
$5,000,000, respectively), collectively, up to 100% of the Offered Securities.
The Offered Securities that may be purchased by Buyers shall be allocated among
such Buyers (a) based on each such Buyer’s pro rata portion of the aggregate
principal amount of Notes purchased hereunder (the “Basic Amount”), and (b) with
respect to each such Buyer that elects to purchase its Basic Amount, any
additional portion of the Offered Securities attributable to the Basic Amounts
of other Buyers as such Buyer shall indicate it will purchase or acquire should
the other Buyers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”).”


3. (a) The Consenting Holder hereby agrees that subpart (i) of the definition of
“Excluded Securities” set forth in Section 28(o) of each of the Notes shall be
deleted and replaced in its entirety with the following:


“(i) in connection with any Approved Stock Plan up to a maximum of the greater
of (x) five million (5,000,000) shares of Common Stock or (y) ten percent (10%)
of the Common Stock outstanding at the time of issuance of such Common Stock
and/or Options, Warrants or other Common Stock Purchase Rights (provided that
securities issued in connection with an Approved Stock Plan that are outstanding
as of March 31, 2008, and shares of Common Stock issuable pursuant to exercise
or conversion of such outstanding securities shall not be included for purposes
of calculating such maximum number under (x) or (y));”


(b) The Consenting Holder hereby agrees that the defined term “Excluded
Securities” in the Series D Warrants, the Series E Warrants, the Series I
Warrants and any other Transaction Documents refers to such term as heretofore
amended and hereby amended.


4. The Consenting Holder hereby consents to the execution and delivery by the
Company of the Amended and Restated Registration Rights Agreement (the “Amended
and Restated Registration Agreement”) delivered to Vicis contemporaneously with
this Amendment, Consent and Waiver with respect to the Common Stock issuable
upon the conversion of all or any part of the March 2008 Preferred Shares or
upon the exercise of all or any portion of the March 2008 Warrants, with such
Amended and Restated Registration Rights Agreement to be in such form as the
Company’s Board of Directors determines to be reasonable and appropriate. The
Consenting Holder hereby consents to the Company’s performance of its
obligations under the Amended and Restated Registration Rights Agreement, as
amended.
 
5

--------------------------------------------------------------------------------


 
5. The Consenting Holder hereby consents to the Goldner Issuance and,
irrevocably and for an unlimited duration, waives (i) its right to
purchase additional securities of the Company upon the Goldner Issuance, (ii)
any potential breach of any representations, warranties, covenants or agreements
that restrict the Company’s ability to issue and sell additional securities, to
the extent such breach results from the Goldner Issuance, (iii) any
adjustments to the Exercise Price or number of shares to which the Consenting
Holder is entitled upon exercise of the Series D Warrants, the Series E Warrants
or the Series I Warrants to the extent triggered by the Goldner Issuance
and (iv) any adjustments to the Conversion Price or number of shares to which
the Consenting Holder is entitled upon conversion of the Notes to the extent
triggered by the Goldner Issuance.


6. The Consenting Holder hereby consents to the MSMI Issuance and, irrevocably
and for an unlimited duration, waives (i) its right to purchase additional
securities of the Company upon the MSMI Issuance, (ii) any potential breach of
any representations, warranties, covenants or agreements that restrict the
Company’s ability to issue and sell additional securities, to the extent such
breach results from the MSMI Issuance, (iii) any adjustments to the Exercise
Price or number of shares to which the Consenting Holder is entitled upon
exercise of the Series D Warrants, the Series E Warrants or the Series I
Warrants to the extent such adjustment otherwise would result from the MSMI
Issuance and (iv) any adjustments to the Conversion Price or number of shares to
which the Consenting Holder is entitled upon conversion of the Notes to the
extent such adjustment otherwise would result from the MSMI Issuance.
 
7. The Consenting Holder hereby consents to the Proposed Financing in the
maximum aggregate principal amount of $5,000,000 in one or more transactions
secured by such collateral as agreed to by Vicis and the Company
and, irrevocably and for an unlimited duration, waives (i) its right to
purchase additional securities of the Company that may be issued and sold by the
Company as part of or in connection with the Proposed Financing, (ii) any
potential breach of any representations, warranties, covenants or agreements
that restrict the Company’s ability to issue and sell additional securities or
that preclude the existence of any Liens in favor of Vicis, to the extent such
breach results from the Proposed Financing, (iii) any adjustments to the
Exercise Price or number of shares to which the Consenting Holder is entitled
upon exercise of the Series D Warrants, the Series E Warrants or the Series I
Warrants to the extent such adjustment otherwise would result from the Proposed
Financing and (iv) any adjustments to the Conversion Price or number of shares
to which the Consenting Holder is entitled upon conversion of the Notes to the
extent such adjustment otherwise would result from the Proposed Financing.


8. Except as expressly amended hereby, the Securities Purchase Agreement is
hereby ratified and confirmed in every respect and shall remain in full force
and effect in accordance with its terms.
 
6

--------------------------------------------------------------------------------


 
9. In consideration for the Consenting Holder’s agreement to this Amendment,
Consent and Waiver, the Company hereby agrees to issue to the Consenting Holder
a warrant to purchase an aggregate of 1,000,000 shares of Common Stock initially
at an exercise price of $0.75 per share subject to adjustment (the “Series I
Warrant”). The Company herewith delivers to the Consenting Holder such Series I
Warrant in substantially the form attached hereto as Exhibit A. 


10. This Amendment, Consent and Waiver shall be construed and enforced in
accordance with the laws of the State of New York.


11. This Amendment, Consent and Waiver may be executed in two counterparts, both
of which shall together constitute a single agreement. A facsimile or other
electronic transmission of an executed counterpart signature page shall be
deemed to constitute an original executed counterpart signature page.
 
[SIGNATURE PAGE FOLLOWS]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment,
Consent and Waiver as of the day and year first above written.


MDWERKS, INC.
   
By:
/s/ Howard B. Katz  
Name:    Howard B. Katz
 
Title:      Chief Executive Officer
       
GOTTBETTER CAPITAL MASTER, LTD.
(IN LIQUIDATION)
   
By:
/s/ Stuart Sybersma  
Name: Stuart Sybersma
 
Title: Liquidator

 
8

--------------------------------------------------------------------------------


 
EXHIBIT A
 
FORM OF SERIES I WARRANT
 
9

--------------------------------------------------------------------------------

